United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
FEDERAL JUDICIARY, U.S. PROBATION
OFFICE, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-322
Issued: May 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2006 appellant filed a timely appeal from the September 7, 2006
nonmerit decision of the Office of Workers’ Compensation Programs, which denied her request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the reconsideration issue.
ISSUE
The issue is whether the Office properly denied appellant’s August 25, 2006 request for
reconsideration.
FACTUAL HISTORY
On June 24, 2003 appellant, then a 43-year-old office clerk, filed a claim alleging that her
bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome and her neck and shoulder
musculoskeletal disorders were a result of her federal employment. The Office accepted her
claim for bilateral carpal tunnel syndrome and bilateral lesion of the ulnar nerve. Appellant

underwent surgical decompression of the right and left median nerve on November 3, 2003 and
January 12, 2004. She underwent surgical decompression of the right and left ulnar nerve on
March 1, 2004.
On February 13, 2006 appellant filed a claim for a schedule award. She submitted an
impairment rating from her hand surgeon, Dr. R. Robert Ippolito. On March 20, 2006 an Office
medical adviser, Dr. H. Mobley, reviewed Dr. Ippolito’s findings and determined that appellant
had a 29 percent impairment of her left upper extremity and a 32 percent impairment of her right
upper extremity due to sensory and motor deficits of the median and ulnar nerves. The record
showed that appellant received a schedule award in 1996, under another case number,1 for a
34 percent impairment of her right upper extremity. Dr. Mobley stated: “In my opinion, this
32 percent RUE [right upper extremity] evaluation represents the present total impairment of the
RUE and is a duplication of [the earlier medical adviser’s] 34 percent RUE. Therefore, there is
no additional RUE schedule award.”
On June 29, 2006 the Office issued a schedule award for a 29 percent permanent
impairment of appellant’s left upper extremity. On August 25, 2006 appellant requested
reconsideration. She explained that her 1996 schedule award for the right upper extremity was
specifically for loss of thumb and wrist motion and loss of strength, while Dr. Ippolito’s current
impairment rating was for the newly accepted conditions of bilateral carpal and cubital tunnel
syndrome. Dr. Ippolito addressed the same point in his August 21, 2006 report. He stated that
he disagreed with the Office medical adviser that appellant’s impairment rating for the newly
accepted conditions was a duplication.
In a decision dated September 7, 2006, the Office denied appellant’s request for
reconsideration. The Office found that the request neither raised substantive legal questions nor
included new and relevant evidence and was, therefore, insufficient to warrant a review of the
prior decision.
On appeal, appellant advances the same argument she made in her August 25, 2006
request for reconsideration. She disagrees that Dr. Ippolito’s current impairment rating is a
duplication of the rating she received in 1996. Appellant asks the Board to review all the
documentation she provided “as I feel that no schedule award was paid for the right ulnar and
median nerve damage.”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against payment of compensation at anytime on its own motion or upon

1

Office File No. 160221910.

2

application.2 The employee shall exercise this right through a request to the Office. The request,
along with the supporting statements and evidence, is called the “application for
reconsideration.”3
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.4
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.5 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.6
ANALYSIS
The Board has jurisdiction to consider and decide appeals from the final decision of the
Office in any case arising under the Act.7 As the Board’s jurisdiction is limited to final decisions
of the Office issued within one year prior to the date of the filing of the appeal,8 the only decisions
the Board may review on this appeal are the Office’s June 29, 2006 schedule award for a
29 percent permanent impairment of the left upper extremity and the Office’s September 7, 2006
decision denying appellant’s request for reconsideration. However, appellant does not appeal the
schedule award for her left upper extremity. Neither she nor her hand surgeon, Dr. Ippolito, has
expressed disagreement with the percentage awarded or the number of weeks paid for the
impairment of that extremity. All of appellant’s argument relates to the right upper extremity
and her contention that the Office should issue an additional schedule award for that extremity
because her previous schedule award reflected no impairment for the accepted carpal and cubital
tunnel syndromes.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

Id. at § 10.606.

5

Id. at § 10.607(a).

6

Id. at § 10.608.

7

Id. at § 501.2(c).

8

Id. at § 501.3(d).

3

The Office’s June 29, 2006 schedule award decision makes no mention of the right upper
extremity. It cannot be interpreted by its terms or on its face as a denial of schedule
compensation for the right upper extremity. The Office has issued no final decision on
appellant’s entitlement to an additional schedule award for her right upper extremity based on the
newly accepted conditions. Dr. Mobley is an Office medical adviser and his March 20, 2006
comments do not constitute a final, appealable decision of the Office. Appellant observes that no
schedule award was paid for the right ulnar and median nerve damage. More to the point,
neither was a schedule award denied. With no final decision on the issue, the Board has no
jurisdiction to entertain the merits of appellant’s argument or to make a finding on whether she is
entitlement to an additional schedule award on the right.
The Board finds that appellant’s request for reconsideration fails to meet at least one of
the three standards for obtaining a merit review of her case. It does not show that the Office
erroneously applied or interpreted a specific point of law when it awarded compensation for a
29 percent permanent impairment of the left upper extremity. Neither does it advance a relevant
legal argument or include relevant new evidence. The reason is that the June 29, 2006 decision
related solely to the left upper extremity. All of appellant’s arguments and evidence relate to the
right upper extremity, a matter not yet adjudicated by the Office. None of this argument or
evidence is relevant to the schedule award for the left upper extremity.
Because appellant’s request for reconsideration fails to meet at least one of the criteria for
obtaining a merit review of her case, the Board will affirm the Office decision denying that
request.9
CONCLUSION
The Board finds that the Office properly denied appellant’s August 25, 2006 request for
reconsideration.

9

Appellant may simply ask the Office to issue a final decision with appeal rights on whether she is entitled to an
additional schedule award for her right upper extremity.

4

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

